        Case 1:18-cv-02869-JPB Document 65 Filed 05/01/19 Page 1 of 5




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION

PAMELIA DWIGHT, et al.

      Plaintiffs,

v.                                            CIVIL ACTION

BRAD RAFFENSPERGER, in his                    FILE NO. 1:18-cv-2869-RWS
official capacity as Secretary of State
of the State of Georgia,

      Defendant.


         SECRETARY OF STATE BRAD RAFFENSPERGER’S
              MOTION FOR SUMMARY JUDGMENT

      Defendant Secretary of State Brad Raffensperger (Secretary

Raffensperger) moves this Court for summary judgment in his favor pursuant

to pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1. As shown by the

attached Brief in Support of Secretary of State Brad Raffensperger’s Motion

for Summary Judgment, the Exhibits attached to and filed with that Brief,

and the deposition testimony filed with this Court, there are no material

issues of fact in dispute and, as a matter of law, Secretary Raffensperger is

entitled to summary judgment on Plaintiffs’ sole claim.




                                          1
        Case 1:18-cv-02869-JPB Document 65 Filed 05/01/19 Page 2 of 5




      WHEREFORE, Secretary Raffensperger respectfully requests that this

Court enter summary judgment in his favor and cast all costs against

Plaintiffs.



      Respectfully submitted this 1st day of May, 2019.

                                   Christopher M. Carr
                                   Attorney General
                                   Georgia Bar No. 112505
                                   Annette M. Cowart
                                   Deputy Attorney General
                                   Georgia Bar No. 191199
                                   Russell D. Willard
                                   Senior Assistant Attorney General
                                   Georgia Bar No. 760280
                                   Cristina M. Correia
                                   Senior Assistant Attorney General
                                   Georgia Bar No. 188620
                                   State Law Department
                                   40 Capitol Square, S.W.
                                   Atlanta, Georgia 30334
                                   Telephone: (404) 656-7063

                                   /s/ Bryan P. Tyson
                                   Bryan P. Tyson
                                   Georgia Bar No. 515411
                                   btyson@taylorenglish.com
                                   Special Assistant Attorney General
                                   Taylor English Duma LLP
                                   1600 Parkwood Circle, Suite 200
                                   Atlanta, GA 30339
                                   770-434-6868 office

                                   Josh Belinfante
                                   Georgia Bar No. 047399

                                      2
Case 1:18-cv-02869-JPB Document 65 Filed 05/01/19 Page 3 of 5




                           jbelinfante@robbinsfirm.com
                           Special Assistant Attorney General
                           Robbins Ross Alloy Belinfante Littlefield
                           LLC
                           500 14th Street, N.W.
                           Atlanta, Georgia 30318
                           678-701-9381 – Office
                           404-856-3250 – Fax

                           Attorneys for Defendant Secretary of State
                           Brad Raffensperger




                             3
       Case 1:18-cv-02869-JPB Document 65 Filed 05/01/19 Page 4 of 5




                   CERTIFICATE OF COMPLIANCE

     I hereby certify that the foregoing SECRETARY OF STATE BRAD

RAFFENSPERGER’S MOTION FOR SUMMARY JUDGMENT was prepared

double-spaced in 13-point Century Schoolbook pursuant to Local Rule 5.1(C).


                                   /s/ Bryan P. Tyson
                                   Bryan P. Tyson
                                   Georgia Bar No. 515411




                                     4
        Case 1:18-cv-02869-JPB Document 65 Filed 05/01/19 Page 5 of 5




                        CERTIFICATE OF SERVICE

      I hereby certify that on May 1, 2019, I served the within and foregoing

SECRETARY OF STATE BRAD RAFFENSPERGER’S MOTION FOR

SUMMARY JUDGMENT with the Clerk of Court using the CM/ECF system,

which will send notification of such filing to all parties to this matter via

electronic notification or otherwise.

      This 1st day of May, 2019.


                                        /s/ Bryan P. Tyson
                                        Bryan P. Tyson
                                        Georgia Bar No. 515411




                                          5
